Citation Nr: 0945243	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-28 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for degenerative disc disease (DDD), lumbar spine, (also 
claimed as sciatica and herniated nucleus pulposus L5/S1).  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD), cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic fatigue syndrome (CFS). 

4.  Entitlement to an initial rating in excess of 10 percent 
for fibromyalgia.

5.  Entitlement to an initial rating in excess of 10 percent 
for vitiligo.

6.  What initial rating is warranted for seborrheic 
dermatitis?



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in pertinent part, granted 
service connection for DDD lumbar spine evaluated as 30 
percent disabling; and service connection for DDD cervical 
spin, chronic fatigue syndrome (CFS), fibromyalgia, and 
vitiligo and seborrheic dermatitis each evaluated as 10 
percent disabling.  All were effective as of June 1, 2003.  
The Veteran disagreed with these decisions.

Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a Veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based on 
changes in the degree of severity of the disorder since the 
effective date of service connection.

The Board has recharacterized the issue of entitlement to an 
initial rating in excess of 10 percent for vitiligo and 
seborrheic dermatitis.  These are two separate skin disorders 
and have separate and distinct rating criteria.  Therefore 
the Board has separated the issues as shown on the title 
page.

The appeal as to what initial rating is warranted for 
seborrheic dermatitis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  DDD, lumbar spine, was not productive of severe 
limitation of motion of the lumbar spine; or severe recurring 
attacks of intervertebral disk syndrome with intermittent 
relief; nor was forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or, favorable ankylosis of the 
entire thoracolumbar spine.  Neither was it productive of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.   

2.  DDD, cervical spine, was not productive of moderate 
limitation of motion of the cervical spine; or moderate 
recurring attacks of intervertebral disk syndrome with 
intermittent relief; nor was the cervical spine productive of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Neither was it 
productive of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.   

3.  Chronic fatigue syndrome was manifested by fatigue 
symptoms which wax and wane but are not productive of any 
periods of incapacitation in which bed rest has been ordered 
by a physician.

4. Fibromyalgia was manifested by widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms, which required medication for control.

5. The 10 percent rating assigned for vitiligo is the maximum 
evaluation authorized under VA's rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for DDD, lumbar spine were not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for DDD, cervical spine were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 
5290, 5293 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for chronic fatigue syndrome were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 6354 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.88b, Code 5025 (2009).

5.  The maximum allowable rating has been assigned for 
vitiligo, and it is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, Code 
7823 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as initial ratings and an 
effective date have been assigned and the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA has fulfilled 
its duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate the claims, and as 
warranted by law, affording VA examinations.  He was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting him 
that reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service, 
and VA medical records.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria- General

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule in Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case here.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1).


A.  Increased initial ratings for DDD, lumbar spine and 
cervical spine.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (range of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).   (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).   (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.   (f) Pain on movement, swelling, deformity or 
atrophy of disuse.   Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The Veteran seeks higher initial ratings for DDD of the 
lumbar and cervical spines.  While this appeal was pending 
the applicable rating criteria for spinal disabilities under 
38 C.F.R. § 4.71a, were revised effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The timing of this change requires the Board to first 
consider the claims under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Old Regulations.

Under the regulations in effect prior to September 26, 2003, 
limitation of cervical motion was rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5290.  That Code provided a 10 percent 
rating for a slight limitation of cervical motion, while a 
moderate limitation of cervical motion warranted a 20 percent 
rating.  Severe limitation of cervical motion warranted a 30 
percent rating.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a slight 
limitation of lumbar motion warranted a 10 percent disability 
rating, while a moderate limitation of lumbar motion 
warranted a 20 percent rating.  Severe limitation of lumbar 
motion warranted a 40 percent rating.   

The criteria for an intervertebral disc syndrome were also 
revised during the appellate term.  Under the old criteria, 
Diagnostic Code 5293 provided a 10 percent rating for a mild 
intervertebral disc syndrome; moderate intervertebral disc 
syndrome manifested by recurring attacks warranted a 20 
percent rating; and, a 40 percent rating was assigned for a 
severe intervertebral disc syndrome manifested by recurring 
attacks, with intermittent relief. 

New Regulations.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, DDD of the lumbar and cervical 
spines are now rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5243, intervertebral disc syndrome.   Intervertebral disc 
syndrome is rated either on the basis of the total duration 
of incapacitating episodes or on the basis of the general 
rating formula set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  The method selected will be the one which results 
in the higher evaluation after all disabilities are combined 
under 38 C.F.R. § 4.25.

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the prior 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks, during the prior 12 months; and a 10 percent 
evaluation is assigned with the incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the prior 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).

In the alternative, the Veteran's intervertebral disc 
syndrome may be rated under the general rating for diseases 
and injuries of the spine.  Under that formula, the ratings 
are assigned with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Under this formula, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasms or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  A 
30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine. 


For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. Note 2, General Rating Formula for 
Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate 
V (2008).




Background

In a February 2004 VA examination, a neurologist noted the 
Veteran reported doing some heavy lifting of fuel tanks in 
1992 and injured his back.  He had pain radiating down the 
right leg and causing some numbness in the right lateral 
foot.  He was told that he had sciatica and surgery was 
considered.  He also had some cervical spine pain and pain 
and numbness down his right arm.  He denied any specific 
focal weakness.  

An orthopedist noted initial complaints of neck pain 
diagnosed in March 1986 as myositis and treated 
conservatively.  The symptoms became more frequent, and 
severe in the mid 1990s.  A chiropractor diagnosed, cervical 
and sacroiliac segmental dysfunction.  An MRI in August 1996 
revealed multilevel degenerative disk changes with disk bulge 
but no neural foraminal narrowing or frank disk herniation.  
He was evaluated by a neurosurgeon in October 1999 and 
diagnosed with fibromyalgia syndrome.  The Veteran now 
reported constant midline cervical thoracic junction pain 
graded 3/10 which he noted increased with repetition and 
prolonged positioning but was not necessarily affected by any 
other particular position.  The pain radiated to the dorsum 
of both shoulders.  He had difficulty finding sleeping 
positions.  He has had no injections, surgery, bracing or 
hospitalization to date and has lost no time from work in the 
last year due to neck pain.

Examination of the neck revealed the spine to be midline.  
Cervical, thoracolumbar, and lumbar curves are preserved.  
There was tenderness to palpations at the cervicothoracic 
junction in the middle but nontender to paraspinous 
musculature and there was no paraspinous muscle spasm to 
palpation.  Cranial nerves, motor strength, and sensory tests 
were normal.  Cervical range of motion was forward flexion to 
45 degrees; extension to 25 degrees; lateral bending left 40 
degrees and right 35 degrees; rotation left 60 degrees and 
right 65 degrees.  There was cervical thoracic region 
discomfort at all extremes of motion.  Compression and 
distraction tests were negative.  Upper extremity range of 
motion and strength were both essentially normal.  There was 
a subjective decrease in sensation to light touch in the 
upper right extremity in the C6 distribution.  The impression 
was numbness in the right arm and leg most likely secondary 
to right cervical radiculopathy in the C6 distribution.  
There was also a right lumbar radiculopathy with an absent 
right ankle jerk suggestive of S1 radiculopathy.

A lumbar examination revealed tenderness to palpations at 
lower lumbar to lumbosacral joint junction and to the right 
sciatica notch with no paravertebral muscle spasms.  Lumbar 
range of motion was forward flexion to 110 degrees; extension 
to 25 degrees; lateral bending left 20 degrees and right 15 
degrees; rotation left 35 degrees and right 30 degrees.  The 
Veteran noted right lumbar to S1 region discomfort at all 
extremes of motion.  

X-rays of the cervical spine revealed minimal uncovertebral 
facet changes at C-5 with slight disk space narrowing.  
Lumbar x-rays revealed slight L1-L2 and L5-S1 narrowing.  The 
diagnoses were DDD cervical spine without objective evidence 
of upper extremity radiculopathy; and, DDD lumbar spine with 
MRI confirmed disc bulge but without herniated nucleus 
pulposus with right lower extremity radiculopathy without 
spasms.  He further noted that there was no objective 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance 
except as noted by examination.

In an October 2006 VA examination, the examiner noted no 
surgical history for the cervical or lumbar spines.  The 
Veteran did not use a cane, crutch, walker, or wheelchair.  
He reported daily pain in the posterior neck to include the 
trapezius, interscapular T4 and posterior cervical occipital 
region with tingling in the fingers without numbness.   His 
range of motion was not limited but he reported posterior 
neck pain when standing and looking up.  He reported flare-
ups of the posterior cervical region daily from 1 to 11/2 hours 
daily.  His gait was normal but he reported low back pain 
after walking 4 to 5 blocks.  He denied incapacitating 
episodes, erectile dysfunction, impotence, bowel or bladder 
incontinence, cough, sneeze, bowel movement dysfunction, or 
hospitalization for his spine.  His low back pain waxed and 
waned, but he had daily symptoms over the right lumbosacral 
region over the upper gluteal region.

Examination revealed a normal gait without ambulatory aides. 
There was edema or swelling of the cervical spine, and no 
palpable hardening in the neck trapezius areas, or tender 
points identified.  Cervical, thoracolumbar, and lumbar spine 
posture was normal.  Palpations at the posterior cervical 
region were silent for spasms, or atrophy.  The AC joint, 
subdeltoid, inferior scapula, and posterior vertebral bodies 
were nontender.  Cervical range of motion was forward flexion 
to 60 degrees; extension to 45 degrees; lateral bending to 30 
degrees; rotation left to 60 degrees and right to 50 degrees.  
The examiner noted that with repeat motion of the cervical 
spine there was some posturing, moans, groans, facial 
grimacing, bracing and guarding, and sighing signs of illness 
behavior in the neck and lumbar spine.  Upper extremity 
radial pulses were symmetrical and sensory test was intact.  

Lumbar examination was negative for spasms or increased 
muscular tension.  The Veteran pointed to the L4-L5 region 
posterior vertebral bodies as his source of discomfort on 
direct digital pressure.  Lumbar range of motion was forward 
flexion to 90 degrees; extension to 30 degrees; lateral 
bending left to 25 degrees and right to 30 degrees; rotation 
left to 40 degrees and right to 35 degrees.  The diagnoses 
were no identifiable abnormal musculoskeletal pathology of 
the cervical spine; no upper extremity radiculopathy; and, 
DDD lumbar spines L4-S1 without lower extremity 
radiculopathy. 

In a June 2008 VA examination, the examiner reviewed the 
claims files and medical records.  The Veteran reported that 
his neck and back pain worsened since his last examination.  
He had been treated at VAMC with injection for his neck but 
noted he will not go back for treatment as this was too 
painful.  The record reveals injections in C6-C7, C5-C6, and 
to C5, C6 and C7.  He has had no surgery on the cervical or 
thoracic spines.  He has had no epidural steroid injections 
to the thoracic or lumbar spines.  He did not use a neck 
brace except when at work.  He uses a cane twice a week when 
his back flares up.  He denied radiculopathy of the upper and 
lower extremities, weight loss, fever, malaise, dizziness, 
visual disturbance, numbness, weakness, bladder complaints, 
bowel complaints, or erectile dysfunction due to a spinal 
condition.  He walked unaided most of the time.  He was able 
to perform his activities of daily living such as walking, 
eating, grooming, bathing, toiletries, and dressing without 
difficulty.  He reported losing at least one day a week since 
June 2007 for neck and back pain.  

Examination of the cervical spine revealed that range of 
motion was forward flexion to 55 degrees; extension to 38 
degrees; lateral bending left to 18 degrees and right to 25 
degrees; rotation left to 30 degrees and right to 35 degrees.  
The Veteran complained of pain on motion with lateral flexion 
and rotation to the left only.  
Thoracolumbar range of motion was lateral flexion to 30 
degrees; extension to 20 degrees; rotation to 35 degrees; and 
forward flexion to 70 degrees.  The Veteran complained of 
pain on motion with extension only.  He grunted and groaned 
throughout the entire examination.  Neurosensory function was 
intact distally to all digits of the upper and lower 
extremities.  Straight leg raises were negative, both sitting 
and supine.  

The examiner found no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance except as noted by 
examination.  Subjective pain appeared to be the greatest 
functional impact in all cases.  The Veteran has had no 
physician directed bed rest in the past 12 months due to a 
spine condition with an incapacitating episode.  The 
diagnoses were DDD Lumbar spine; and, no identifiable 
abnormal musculoskeletal pathology of the cervical spine.

The examiner further commented that the Veteran must have 
been classified by a chiropractor as non-allopathic lesions 
(not otherwise or elsewhere classified) of the cervical, 
thoracic, or lumbar spines.  X-rays were noted to be negative 
for DDD of the cervical spine.  

The Veteran was noted to receive all of his medical treatment 
through the VAMC.

Analysis

In light of the foregoing, the Board finds that the Veteran 
is not entitled to an initial rating in excess of 10 percent 
for his cervical spine disorder.  VA examiners consistently 
found no identifiable abnormal musculoskeletal pathology of 
the cervical spine, and no upper or lower radiculopathy was 
shown.  Subjective pain was noted to appear to be the 
greatest functional impact in all cases.  The examiner in 
October 2006 further commented that there was no x-rays 
evidence of DDD of the cervical spine.  The Veteran's range 
of motion clearly remained within the criteria for a 10 
percent evaluation during the entire appeal period.  In 
addition the evidence does not show that the Veteran has had 
any incapacitating episodes having a total duration of at 
least two weeks during the last 12 months.  In fact the 
evidence does not suggest a single physician ordered bed 
rest.  Therefore, he is appropriately rated at a 10 percent 
evaluation for his cervical spine disorder for the entire 
rating period.

Regarding the lumbar spine disorder, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 30 
percent.  As noted, he has not been shown to have had any 
incapacitating episodes having a total duration of at least 
four weeks during the last 12 months as a result of his DDD 
lumbar spine.  In addition, his lumbar range of motion 
clearly remained within the criteria for a 30 percent 
evaluation during examinations.  He has not exhibited 
favorable ankylosis of the entire thoracolumbar spine and 
forward flexion of the thoracolumbar spine has always 
exceeded 30 degrees.  Therefore, he is appropriately rated at 
a 30 percent for his lumbar spine disorder for the entire 
rating period.

While the Veteran does demonstrate some limitation of 
cervical and lumbar motion, the Board finds that he is not 
entitled to a rating in excess of 10 percent for his cervical 
spin or 30 percent for his lumbar spine disability.  Further, 
the Veteran does not qualify for a higher rating under the 
formula for rating an intervertebral disc syndrome based on 
incapacitating episodes.  As noted above, the pertinent 
regulation provides that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The record does not show that bed 
rest has ever been prescribed by a physician for the 
Veteran's cervical or lumbar spinal disabilities.  Therefore, 
the Veteran does not qualify for higher ratings for his DDD, 
cervical spine or lumbar spine.  Diagnostic Code 5243.

The Board has considered a higher rating based on DeLuca.  
The general rating formula for spinal disabilities assigns 
disability ratings with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  The rating criteria are controlling regardless 
whether these symptoms are present.  In sum, the 
manifestations of the Veteran's cervical and lumbar 
disabilities do not meet or more nearly approximate the 
criteria for increased initial rating under any of the 
applicable diagnostic codes. Accordingly, the Veteran is 
appropriately rated at a 10 percent evaluation for his 
cervical spine DDD and at a 30 percent evaluation for his 
lumbar spine DDD since June 1, 2003.

B. Increased initial ratings for chronic fatigue syndrome 
(CFS) and fibromyalgia.

The Veteran is currently evaluated as 10 percent disabled for 
fibromyalgia and chronic fatigue syndrome under diagnostic 
codes 5025 and 6354 respectively.

38 C.F.R. § 4.71a, Diagnostic Code 5025 provides that 
fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms requires continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  A Note to 
Diagnostic Code 5025 provides that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
DC 5025.  

Under 38 C.F.R. § 4.88b, Diagnostic Code 6354, Chronic 
Fatigue Syndrome is rated based on debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms.  A 20 percent rating is warranted for symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 10 percent rating is warranted for 
symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or when symptoms are controlled by 
continuous medication.  38 C.F.R. § 4.88b, DC 6354.

After a careful review of the evidence, the Board finds that 
there is a preponderance of evidence against a finding that 
an initial rating greater than 10 percent is warranted for 
fibromyalgia or for CFS.  

At a VA examination in February 2004, the Veteran reported 
pain radiating down the right leg and causing some numbness 
in the right lateral foot; and, cervical spine pain and pain 
and numbness down his right arm.  He denied any specific 
focal weakness.  Examination revealed tenderness to 
palpations at the cervicothoracic junction in the middle but 
nontender to paraspinous musculature and there was no 
paraspinous muscle spasm to palpation.  There was a slight 
tenderness in the right paracervical area.  Cranial nerves, 
motor strength, and sensory tests were normal.  Upper 
extremity range of motion and strength were both essentially 
normal.  There was a subjective decrease in sensation to 
light touch in the upper right extremity in the C6 
distribution.  A lumbar examination revealed tenderness to 
palpations at lower lumbar to lumbosacral joint junction and 
to the right sciatica notch.  There were no paravertebral 
muscle spasms.  The diagnosis was numbness in the right arm 
and leg most likely secondary to right cervical radiculopathy 
in the C6 distribution; and, right lumbar radiculopathy with 
an absent right ankle jerk suggestive of S1 radiculopathy.

A Gulf War protocol examiner noted the Veteran reported 
exposure to oil well fires and chemicals which coated 
aircraft he maintained.  He addressed symptoms of chronic 
fatigue syndrome beginning in 1995-1996 in service.  He 
reported being tired all the time and not able to do his job.  
He slept 4 hours a night and sleeping medication did not 
help.  The examiner noted that a diagnosis of chronic fatigue 
syndrome must meet several criteria.  It must be new onset of 
debilitating fatigue that is severe enough to reduce or 
impair average daily activities below 50 percent of the 
Veteran's pre-illness activity level for a period of 6 
months.  Other clinical conditions that may produce symptoms 
must be excluded by thorough evaluation, based on history, 
physical examination, and appropriate laboratory tests.  
Chronic fatigue syndrome also must meet 6 or more of the 
following 10 criteria:

1.	It must be of acute onset.  The examiner noted that the 
Veteran had a gradual onset which reportedly had 
worsened. 
2.	It must have a low grade fever.  While the Veteran 
reported a fever in 1991 at the onset, he had none now.
3.	The Veteran must have nonexudant pharyngitis.  The 
examiner noted the Veteran did not have this.
4.	The Veteran must have palpable or tender cervical or 
axillary nodules.  The examiner noted the Veteran did 
not have this.
5.	The Veteran must have generalized muscle aches and 
pains, which he reported. 
6.	The Veteran must have fatigue lasting 24 hours or longer 
after exercise.  The Veteran reported that on one 
occasion after cleaning his yard he stayed in bed from 
10:00 pm until 5:30 am the next day.  
7.	The Veteran must have headaches, which he reported 
having.
8.	The Veteran must have migratory joint pains, which he 
claimed he had.
9.	The Veteran must have neuropsychological symptoms, which 
he did not. 
10.	The Veteran must have sleep 
disturbance which he did.

The examiner noted that the Veteran was diagnosed with 
chronic fatigue syndrome since 1999 or 2000 and partook of an 
Air Force study on chronic fatigue syndrome.  He reported 
taking medication through the Air Force study.  The examiner 
noted however that the Veteran did not meet the criteria for 
a diagnosis of chronic fatigue syndrome, having only meeting 
5 of the 10 criteria.

The Veteran estimated that only 30 to 35 % of the routine 
daily activities were affected by chronic fatigue syndrome.  
While he reported not to be able to do much, this was noted 
by the examiner to be due to his back trauma.  The Veteran 
was currently employed 30 hours a week; and, he had physical 
therapy twice a week.  He reportedly had to call in sick 5 
times in the last 6 months.  The examiner noted however that 
overall his symptoms were compatible with chronic fatigue 
syndrome.

The Veteran reported being diagnosed with fibromyalgia in 
1999 to 2000 after seeing a rheumatologist.  Symptoms were 
precipitated after an active day and were alleviated with 
medication such as Motrin.  He reported weakness in his right 
arm and thumb and right sciatic nerve all the way down to his 
heel.  He has unexplained fatigue and sleep disturbances.  He 
has no GI symptoms.  His treatment has been with Motrin and 
other pain medication.  He reported no problems with 
depression. The examiner noted positive trigger points behind 
his shoulders and both hips.  The musculoskeletal areas 
involved included the shoulder girdle, hips, both arms and 
legs.  Muscle strength appears somewhat diminished but still 
within the normal range.  The diagnosis was fibromyalgia.  

In an October 2006 VA examination, the examiner noted that to 
be diagnosed with chronic fatigue syndrome the condition must 
be new onset of debilitating fatigue that is severe enough to 
reduce or impair average daily activities below 50% of the 
Veteran's pre-illness activity level for a period of 6 
months.  The Veteran must also meet 6 or more of the 10 
criteria.  The examiner noted that the Veteran did not meet 
the criteria for a diagnosis of chronic fatigue syndrome.

It was noted that his chronic fatigue was not of acute onset 
but was gradual.  He did not have a low grade fever, 
nonexudant pharyngitis, palpable or tender cervical or 
axillary nodules, migratory joint pain, or neuropsychiatric 
symptoms.  He had generalized muscle aches, and fatigue 
lasting 24 hours or longer, headaches once a week and 
reported sleep disturbance.  In describing his symptoms he 
said that he was tired every day; his body felt tired and 
this started prior to his retirement from the military in 
2003.  He currently was working as an aircraft inspector 4 
days a week, nine hours a day, and had been doing so for 18 
months.  On days when he felt sick he took four hours off per 
week because he feels not well enough to continue.  The 
Veteran was not able to estimate the percentage of routine 
daily activities interfered with by his tiredness.  There 
were no incapacitating episodes.  The Veteran had been taking 
medication for chronic fatigue syndrome but since he was not 
sure that it was helping he stopped taking it on his own. The 
examiner noted that the Veteran was well nourished and in no 
acute distress.  His upper and lower extremities were intact 
and he had full range of motion and good strength.  He was 
neurologically oriented.  The examiner noted that the Veteran 
had a positive lab analysis for Epstein-Barr Virus (EBV).  He 
noted that while the Veteran did not meet the criteria for 
CFS, the EBV disease could cause symptoms of fatigue.

Regarding fibromyalgia, the Veteran reported pain in the 
muscles of the arms, shoulders, neck, and knees.  He also 
reported gout of the ankles.  He took Motrin daily and did 
stretching exercises to relieve the muscle pain which was 
mainly in the early morning.  He did warm up exercises in the 
morning and was usually good for two hours.  He then rested 
and went back about his business.  He tried a chiropractor 
for over a year which helped but did not cure the problem. He 
was not able to pinpoint the onset.  He has had no treatment 
for his fibromyalgia other than taking Motrin.  The examiner 
noted that the Veteran was not in pain during the examination 
nor did pressure to the areas of normal trigger point 
activity elicit any significant pain.  Muscle strength in the 
upper and lower extremities was normal.  The examiner noted 
that fibromyalgia appeared stable and he was unsure in what 
way it was getting worse per the Veteran's report.

In a June 2008 VA examination, the Veteran complained of 
constant pain in his back, neck, all of his joints, 
specifically more so in his elbows, knees, and ankles which 
had no precipitating factors and was refractive to therapy.  
Medication and physical therapy did not help.  There was no 
stiffness or muscle weakness but generalized muscular pain.  
He reported being constantly fatigued, depressed and anxious.  
He denied any time lost from work because of fatigue and 
pain, and had never been hospitalized.  On examination all of 
the tender points defined in fibromyalgia were positive 
including the scalp, lateral cervical region, tops of both 
trapezius, intrascapular, infrascapular, sacroiliac, 
bilateral hips, lateral aspects of the lower thighs and 
ankles, and medial aspects of both ankles.  Muscle strength 
was preserved.  The examiner's diagnostic impression was 
fibromyalgia; and, no chronic fatigue syndrome.



Analysis

Although the Veteran suffers from widespread musculoskeletal 
pain, there is no actual evidence that the symptoms are 
exacerbated and precipitated by environmental or emotional 
stress or by overexertion, or that the symptoms are present 
more than a third of the time.  The evidence does not show 
that the Veteran is under any particular treatment regimen 
for fibromyalgia or that he requires constant medication.  He 
takes Motrin which is apparently self prescribed.  

In the absence of symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, or that are present more 
than a third of the time, there is a preponderance of 
evidence against the claim for a higher rating for 
fibromyalgia at any time during the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Although the Veteran suffers from constant fatigue, sleep 
disturbance, generalized muscle aches, and headaches; he has 
submitted no evidence of any incapacitating periods requiring 
bed rest and treatment prescribed by a physician.  In fact, 
in his June 2008 VA examination he denied any lost time from 
work because of fatigue and pain, and had never been 
hospitalized.  While reporting sleep disturbance as part of 
his CFS symptoms, he also reported in his orthopedic 
examinations that he had sleep disturbance due to having 
trouble finding a comfortable position due to his DDD of the 
cervical and lumbar spines.  While reporting that he was 
tired every day; he also noted that he currently was working 
as an aircraft inspector 4 days a week, nine hours a day, and 
had been doing so for 18 months.  

In any event, in the absence of symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year, there is a 
preponderance of the evidence against the claim for a higher 
rating for chronic fatigue syndrome at any time during the 
appeal period, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).



C. Increased initial rating for vitiligo

Regulations for the evaluation of skin disabilities were 
revised during the pendency of this appeal, effective on 
October 23, 2008.  However, the Board notes that the 
revisions are not applicable in this case and apply only to 
new applications for benefits received by VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).

The Veteran's vitiligo and seborrheic dermatitis may be rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 or 7823.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 which provides 
that dermatitis or eczema that involves less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy is required 
during the past 12-month period, is rated noncompensably (0 
percent) disabling. Dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling. 
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling. Diagnostic Code 7806 
(2009).

Under 38 C.F.R. § 4.118, Diagnostic Code 7823 vitiligo with 
no exposed areas affected warrants a noncompensable rating; 
with exposed areas affected it warrants a 10 percent rating.  
This is the maximum rating allowed under this code.

At the February 2004 VA examination the Veteran reported 
vitiligo on his hands and wrists in two spots before the 
Persian Gulf War.  He then had spots on his forehead and chin 
after returning from the Persian Gulf.  He was treated with 
UVB and PUV while on active duty.  He had occasional burning 
sensation of the skin during the treatment. In the past 12 
months he has not received any treatment.   He has no 
malignant neoplasms or benign neoplasms.  The examiner noted 
a rash on the neck and low back, upper arms, waist, buttocks 
and lower legs.  They cover approximately 10 per cent of the 
hands and 15 percent of the face.  The examiner noted no 
scarring or disfigurement.  There was no acne or chloracne.  
There was no scarring or alopecia of the scalp.  He had 
abnormal appearing scalp and back of the neck.  The Veteran 
did not have hyperhydrosis.  The diagnosis was vitiligo by 
history; seborrheic dermatitis by evaluation.

At an October 2006 VA examination the Veteran reported 
vitiligo was identified by a VAMC physician and he was 
treated with PUVA which he was not sure if it helped.  He 
works outdoors.  He reported that his dermatological 
condition worsened since his last examination.  He has a skin 
growth on his left wrist which is being observed for changes 
and one which was removed from his right ear.  The two 
lesions on his ear which were removed and the one on his left 
wrist occupy less than 0.05 percent of his total body 
surface.  The examiner noted no current systemic symptoms, 
and no benign or malignant neoplasms present.  The diagnosis 
was vitiligo and warts on ears and left wrist.  Full length 
photos of the Veteran's skin condition were included, which 
reflect involved over the entire body.  

At a June 2008 VA examination the Veteran reported vitiligo 
began in 1983 with white spots on his hands and since has 
spread throughout his body.  He had photos taken during his 
examination two years ago and noted it has spread since that 
time.  The examiner noted that the course had been constant 
and had been progressively spreading with the enlargement of 
the depigmented skin lesions.  He has been treated with PUVA 
to no avail.  It caused him to be incapacitated for 2 to 3 
days and to be severely nauseas.  He denied any treatment 
within the last year.  The examiner noted the skin lesions 
were asymptomatic.  There were no malignant neoplasms of the 
skin.  There was no evidence of active urticaria, primary 
cutaneous vasculitis, or erythema multiform.  The examiner 
noted no scarring or disfigurement.  There was no acne or 
chloracne.  There was no scarring or alopecia of the scalp.  
The diagnosis was vitiligo encompassing 75 percent of the 
total body surface: the scalp, face, neck, trunk, upper and 
lower extremities, and he states it has spread to his chest, 
arms and thighs over the past 2 years.  The examiner was 
unable to measure the specific lesions as they varied in size 
and covered 75 percent of his total body surface.

As noted the available diagnostic codes for rating the 
Veteran's skin condition are Codes 7806 and 7823.  Under Code 
7823 the Veteran is rated at the maximum allowable evaluation 
of 10 percent.

The file contains treatment records which do not show that 
the Veteran is regularly monitored for seborrheic dermatitis.  
The evidence of record fails to reveal 
any evidence that pathology caused by his service-connected 
skin lesions includes exfoliation, exudation or constant 
itching.  There are no extensive lesions other than his 
vitiligo, and no marked disfigurement was noted. The evidence 
fails to reveal that the seborrheic dermatitis has ever 
involved 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  The records reveal no use 
of systemic therapy has ever been required for other than his 
vitiligo.  Finally, the evidence of record does not show any 
functional impairment due to the skin disorder.  Therefore, a 
rating in excess of the current 10 percent rating for 
vitiligo and seborrheic dermatitis is not available under 
Code 7803.

Therefore, a rating in excess of the current 10 percent 
rating for vitiligo for any time period from June 1, 2003 is 
not warranted.  


Extraschedular consideration

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the Veteran's service-connected disabilities.  Although the 
Veteran reports that he takes medication to alleviate his 
pain, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2008).  The Veteran 
reports that he is employed and has lost some time from work 
due to impairment caused by his disabilities.  On several 
occasions, he denied any significant time los from work and 
has indicated that he worked 9 hours a day, 4 days a week.  
Accordingly, the record shows that the degree of impairment 
associated with the Veteran's disabilities are consistent 
with those contemplated by the regular schedular standards.

It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  Absent competent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1).


ORDER

An increased initial rating in excess of 30 percent for 
degenerative disc disease (DDD), lumbar spine, (also claimed 
as sciatica and herniated nucleus pulposus L5/S1) is denied.  

An increased initial rating in excess of 10 percent for 
degenerative disc disease (DDD), cervical spine is denied.  

An increased initial rating in excess of 10 percent for 
chronic fatigue syndrome (CFS) is denied.   

An increased initial rating in excess of 10 percent for 
fibromyalgia is denied.  

An increased initial rating in excess of 10 percent for 
vitiligo is denied.  




REMAND

The Board finds a VA examinations is necessary to determine 
the degree of disability of the Veteran's service-connected 
seborrheic dermatitis.  Service connection was granted in 
June 2004 for vitiligo and seborrheic dermatitis and a single 
evaluation of 10 percent was awarded from June 1, 2003, under 
Diagnostic Code 7823.  This code specifically is for rating 
vitiligo and 10 percent is the maximum allowable rating 
allowed.  Seborrheic dermatitis is a separate and distinct 
skin condition which should be rated under diagnostic Code 
7806, as dermatitis or eczema.  Thus, the case must be 
remanded to the RO or the Appeals Management Center (AMC) to 
schedule a dermatology examination to establish an initial 
disability rating under diagnostic Code 7806 for seborrheic 
dermatitis.

In addition, the Veteran's most recent VA dermatology 
treatment records should be obtained since they might contain 
information concerning his current level of disability.  38 
C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The AMC/RO should obtain any 
available updated VA treatment records 
for the veteran's seborrheic dermatitis.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the current nature and extent of his 
service-connected seborrheic dermatitis.  
The claims folders must be made available 
to and be reviewed by the examiner.  Any 
indicated studies should be performed.  
The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
establish an initial rating for 
seborrheic dermatitis, considering all 
applicable scheduler criteria.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


